Opinion filed September
30, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00204-CV 
                                                    __________
 
                                  BRENDA
HOISAGER, Appellant
 
                                                             V.
 
                          HOWARD
MILLER COMPANY, Appellee

 
                                  On
Appeal from the County Court at Law
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CC13655
 

 
                                            M
E M O R A N D U M   O P I N I O N
            The
trial court signed the final judgment on April 9, 2010.  Brenda Hoisager filed a
motion for new trial on May 12, 2010, thirty-three days after the date the
judgment was signed.  She filed her first notice of appeal on July 6, 2010,
eighty-eight days after the judgment was signed.  We dismiss the appeal.
            Tex. R. Civ. P. 329b provides that a
motion for new trial must be filed within thirty days from the date the
judgment is signed.  Hoisager’s motion for new trial was not timely filed. 
Moreover, the certificate of service attached to her motion for new trial
indicates that the motion was forwarded to opposing counsel on the same day it
was filed.  Therefore, the provisions of Tex.
R. App. P. 9.2(b) do not apply.
            Absent
a timely motion for new trial, the notice of appeal must be filed within thirty
days of the date the judgment is signed.  Tex.
R. App. P. 26.1.  Hoisager’s notice of appeal was not timely filed, and
she did not comply with the requirements of Tex.
R. App. P. 26.3 to extend the filing date.
            On
August 19, 2010, the clerk of this court wrote the parties advising them that
both the motion for new trial and the notice of appeal appeared to be
untimely.  The clerk further requested that Hoisager reply by September 3,
2010, establishing grounds for continuing the appeal and addressing whether the
motion for new trial was timely mailed.  There has been no response to our
August 19 letter.
            Hoisager
has failed to properly perfect an appeal.  Therefore, the appeal is dismissed
for want of jurisdiction.
 
 
                                                                                                PER
CURIAM
 
September 30,
2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.